Citation Nr: 0523080	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  95-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including as secondary to service-connected 
status post compression fracture of T12-L1 vertebrae with 
degenerative arthritis of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 50 percent for 
status post compression fracture of T12-L1 vertebrae with 
degenerative arthritis of the lumbosacral spine.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1977.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from January 1994, January 1995 and January 1996 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

In February 1997, June 2000, July 2003 and September 2004, 
the Board remanded these claims to the RO for additional 
action.  In December 1999 and November 2001, respectively, 
the veteran testified in support of his claims at hearings 
held before a Hearing Officer at the RO and before the 
undersigned by videoconference.   

In a VA Form 21-4138 (Statement in Support of Claim) dated 
December 2003, the veteran indicates that he is submitting 
this statement to support his claim.  He then mentions that 
he is being treated for high blood pressure and identifies 
where the records of that treatment are located.  By so 
stating, the veteran appears to be raising a claim of 
entitlement to service connection for high blood pressure.  
This matter is referred to the RO for appropriate action.

The claim of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if they are 
required to take further action in support of this claim.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding the claims adjudicated herein.

2.  There is an approximate balance of positive and negative 
evidence of record regarding the issue of whether the 
veteran's cervical spine disability is related to his 
service-connected thoracic-lumbar spine disability.

3.  The veteran's service-connected thoracic-lumbar spine 
disability manifests primarily as radiating pain, limitation 
of motion with pain, and an abnormal posture, but does not 
cause ankylosis, any neurological deficits, or flare ups, and 
does not involve incapacitating episodes of intervertebral 
disc syndrome.  

4.  The veteran's service-connected thoracic-lumbar spine 
disability, alone, does not markedly interfere with his 
employability or cause frequent periods of hospitalization 
thereby rendering impractical the application of the regular 
rating schedule standards.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, post-
traumatic degenerative disease of the cervical spine is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent for status post compression fracture of T12-L1 
vertebrae with degenerative arthritis of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 
5295 (2001); 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2004)); 68 Fed. Reg. 
51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claims of entitlement 
to service connection for a cervical spine disability, 
including as secondary to service-connected status post 
compression fracture of T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine, and entitlement to an 
evaluation in excess of 50 percent for status post 
compression fracture of T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  The Court further held that, in what can be 
considered a fourth element of the requisite notice, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in May 
2001 and March 2003, after initially denying the veteran's 
claims in January 1995 and January 1996.  However, given that 
notice was not mandated at the time of the initial RO 
decisions, it was not error to furnish the veteran remedial 
notice.  Rather, the timing of such notices reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of these notices considered in conjunction with 
the content of other documents sent to the veteran during the 
course of his appeal also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In the May 2001 and March 2003 letters, the RO acknowledged 
the veteran's claims, explained to him the evidence needed to 
substantiate those claims, notified him of the change in the 
law and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO noted 
that it would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, including private 
and VA medical records, employment records, and records from 
federal agencies, provided the veteran identified the sources 
and dates of those records.  The RO also noted that, 
ultimately, it was the veteran's responsibility to submit 
evidence to support his claims.  The RO advised the veteran 
to furnish VA all evidence and information he had pertaining 
to his claims and indicated that, if he wished VA to obtain 
medical reports on his behalf, he should sign the enclosed 
forms authorizing their release.

Moreover, in rating decisions dated January 1995 and January 
1996, a statement of the case issued in March 1995, 
supplemental statements of the case issued in January 1996, 
May 1996, February 1998, May 1998, September 1999, December 
1999, April 2001, July 2001, February 2004 and February 2005, 
remands dated February 1997, June 2000, July 2003, and 
September 2004, VA, via the RO and the Board, provided the 
veteran some of the same information furnished in the VCAA 
notices and explained the reasons for which his claims were 
denied, the evidence it had requested in support of those 
claims, the evidence it had obtained and considered in 
denying those claims, and the evidence still needed to 
substantiate those claims.  As well, the RO furnished the 
veteran the provisions governing VA's duties to notify and 
assist.  The RO also informed the veteran that the provisions 
governing ratings of spine disabilities had changed and cited 
the former and revised criteria for rating such disabilities.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims, 
including service medical records, VA and private treatment 
records, and records from Michigan's Department of Education.  
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners discussed the etiology 
of his cervical spine disability and the nature and severity 
of his low back disability.  

In a handwritten note received in February 2005, the veteran 
indicated that he had no more information to provide and 
asked that his file be sent to the Board.  Under the facts of 
this case, "the record has been fully developed," and it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what additional evidence he 
should submit to substantiate his claims.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. at 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  Given that VA has done everything reasonably 
possible to notify and assist the veteran, the Board deems 
the record ready for appellate review.   

II.  Analysis of Claims

A.  Service Connection - Cervical Spine Disability

The veteran seeks service connection for a neck disability 
that allegedly manifested either in service, or after service 
as a result of his service-connected low back disability.  In 
written statements submitted during the course of this appeal 
and during his December 1999 and November 2001 hearings, the 
veteran indicated that he began to experience neck pain in 
service while working as a mechanic repairing trucks and has 
continued to experience such pain since discharge.  He noted 
that his in-service duties often required him to twist his 
neck at all angles.  The veteran also alleged that his 
service-connected lumbar spine disability involved a shifting 
of his vertebrae, which in turn affected his neck.

The veteran's representative argued that there is both 
positive and negative evidence of record regarding the matter 
of whether the veteran's cervical spine disability is related 
to his service-connected lumbar spine disability.  He posited 
that this evidence is, at worst, in equipoise, and, at best, 
in favor of the veteran.  The representative took issue with 
the fact that the RO disregarded the positive evidence of 
record on the basis that it was not supported by rationale 
and a review of the claims file, when, in fact, it was 
supported by test results, including magnetic resonance 
imaging, and based on long-term personal treatment of the 
veteran.     

The veteran and his representative pointed to inconsistencies 
in the unfavorable VA examination reports and contended that 
the VA examiners who prepared these reports did not conduct 
thorough examinations.  In light of this fact, they requested 
VA to obtain an independent medical expert opinion in support 
of the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from July 1966 
to April 1977.  According to his service medical records, 
during that time frame, he received regular treatment for low 
back complaints, but only once complained of problems 
associated with his neck.  Specifically, in November 1973, he 
reported neck pain and an examiner diagnosed torticollis.  On 
separation examination conducted in January 1977, the veteran 
expressed no neck complaints and an examiner noted a normal 
clinical evaluation of the spine except for lumbosacral pain.  

Following discharge, in a rating decision dated October 1984, 
the RO granted the veteran service connection for a low back 
disability characterized as status post compression fracture 
of T12-L1 vertebrae with degenerative arthritis of the 
lumbosacral spine.  Service connection for this disability is 
still in effect.

Since then, the veteran has received treatment for both 
lumbar and cervical spine complaints.  Post-service medical 
records, including 1985 to 1997 clinical records and letters 
from C.J. Tuttle, D.C. (the veteran's private chiropractor), 
reports of VA examinations conducted from March 1990 to May 
1990, January 1991 results of a complete spine and scoliosis 
survey and nerve conduction studies, 1989 to 1998 clinical 
records, reports and letters from Laura L. Barkway, M.D., a 
March 1991 letter from Steven E. Swanson, M.D., 1992 records 
of private physical therapy, reports of VA spine examinations 
conducted in November 1992 and November 1993, reports of VA 
miscellaneous neurological disorders examinations conducted 
in October 1997 and July 2000, reports of VA general medical 
examinations conducted in October 1997 and August 2000, an 
opinion of a VA physician dated February 2001, VA clinical 
records, including x-rays, dated from 2001 to 2003, a report 
of a VA examination conducted in December 2002, and written 
opinions of VA physicians dated January 2004 and November 
2004, establish that the veteran currently has a cervical 
spine disability that has been variously diagnosed, including 
most recently as degenerative arthritis of the cervical 
spine, scoliotic curvatures, degenerative disk disease, and 
hypertrophy of the cervical spine.  Written statements of the 
veteran's son-in-law and daughter confirm that the veteran 
suffers neck pain as a result of this disability.  

The question thus becomes whether the veteran's current 
cervical spine disability is related to his period of active 
service, including the documented in-service complaint of 
neck pain, or to his service-connected back disability.  
Multiple medical professionals have addressed this question 
or made comments pertinent to this question.

In March 1985, the veteran sought treatment from his private 
chiropractor for back and neck pain.  The chiropractor noted 
that the veteran's pain began seven to eight years earlier.  
He also indicated that, in 1968, the veteran fell off a 
tractor, after which he did not pursue treatment.  

In January 1991, Dr. Barkway evaluated the veteran and noted 
that he had been having neck and back pain since he fell from 
a tractor in 1968.  In March 1991, upon referral from Dr. 
Barkway, Dr. Swanson diagnosed osteoarthritis of the neck and 
also noted that the veteran had had back and neck pain since 
1968, when he apparently fell off a tractor.  In March 1992, 
a private physical therapist, K.C., noted the same pain 
secondary to the 1968 tractor fall and indicated that the 
veteran reported that the fall occurred while in service.   

In March 1995, another private physical therapist, J.A., 
noted back and neck pain secondary to an injury sustained in 
the military in 1968, when the veteran fell twelve feet.  He 
assessed that the veteran had a severe derangement to the 
lower back, for which he had to overcompensate, causing a 
scoliotic curve with compensatory deformities in the cervical 
spine, which in turn resulted in radiculopathy, limited range 
of motion, and severe pain.  J.A. opined that there was no 
question that the veteran had significant disability 
secondary to the spinal injury and deformities that occurred 
secondary to the military injury.  J.A. also opined that 
there was absolutely no doubt that the veteran's cervical 
difficulties and lower back difficulties were directly 
related.

In October 1997, the veteran underwent a VA examination, 
during which an examiner, a physician, conducted a review of 
the claims file and a thorough interview of the veteran.  
Thereafter, the examiner opined that there was no 
relationship that he could discern between the veteran's neck 
and low back or any other anatomical part.  He further opined 
that there was no evidence of any true dysfunction of the 
veteran's neck that was directly or indirectly related to 
military service.

In a written statement dated November 1997, the veteran's 
private chiropractor indicated that he had last seen the 
veteran in 1994, but had been requested by the veteran to 
make a statement regarding a correlation between his lumbar 
and cervical conditions.  The chiropractor reviewed the 
results of the October 1997 magnetic resonance imaging, 
related the veteran's history of a 1968 fall, and noted the 
absence of any other cervical trauma.  He explained that an 
axial loading fall on the spine caused stress throughout the 
spine with a snap of the head.  He indicated that the testing 
results showed annular bulging with beginning degeneration in 
the lower cervical spine along with hyperlordosis, findings 
that were not indicative of normal aging, but rather 
indicative of mechanical stress.  He opined that, with the 
fall and the lumbar damage, the cervical findings were not 
uncommon.

In a written statement dated April 1998, Dr. Barkway opined 
that the veteran had hypertrophy of the cervical spine, which 
was aggravated by the degenerative disc disease of the lumbar 
spine.  She then referred to October 1997 magnetic resonance 
imaging, which showed bulging of the annulus, in support of 
her statement.  In a written statement dated May 1998, Dr. 
Barkway attributed the veteran's chronic neck and back pain 
to the 1968 in-service back and neck injury.   

In October 1999, a third private physical therapist, C.G., 
noted an onset of back and neck pain of 1968.

In August 2000, the veteran underwent a VA examination, 
during which an examiner, a physician, ruled out a 
relationship between the veteran's cervical spine disability 
and his service-connected lumbar spine disability.  He 
characterized the veteran's cervical spine disability as 
apophyseal joint arthritis manifested by limitation of motion 
and explained that such changes could not be construed as 
resulting from any traumatic condition and therefore were not 
related to service-connected compression fractures.  He 
indicated that the veteran did not report cervical spine 
trauma from the 1968 injury to the lower back.  He opined 
that it was not likely that the veteran's service-connected 
lumbar spine disability caused or chronically worsened his 
cervical spine disability.  He explained that arthritic 
conditions of different segments of the spine were 
independent in origin and that the veteran's cervical spine 
changes were degenerative in nature and unrelated to trauma.

During a VA examination conducted in December 2002, the same 
examiner opined that the veteran's cervical spine disability 
was not etiologically related to his service-connected 
thoracic and lumbar spine disability, that his cervical spine 
complaints were not caused or aggravated by the scoliotic 
curvature of the thoracic and lumbar spine, and that there 
was no effect of scoliosis on the veteran's cervical spine 
complaints.  He indicated that he was unable to comment on 
J.A.'s March 1995 contrary opinion as he did not have the 
claims file available for review.

In January 2004 and November 2004, after having reviewed the 
claims file, the same examiner reiterated his prior opinions 
and indicated that he disagreed with J.A.'s March contrary 
opinion.  He explained that degenerative changes of the 
different segments of the spine were independent of each 
other.  He further indicated that scoliotic curvature of the 
thoracic/lumbar area was only limited to the region where the 
veteran had compression changes in the spine and that this, 
in and of itself, cannot produce curvature of the cervical 
spine.  

In November 2004, a VA attending physician who had evaluated 
the veteran on multiple occasions found that the veteran had 
post-traumatic/degenerative disease of the lumbosacral and 
cervical spine.  He indicated that the 1968 injury was the 
inciting factor in the production of lumbar pain and that the 
neck pain was as likely as not related to the veteran's low 
back condition, at least in part.  The physician based his 
opinion, in part, on X-rays taken in January 2002, which 
showed extensive degenerative disease of the lumbar and 
cervical spine with significant spurring.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to the March 1985, January 1991, March 1991, and March 
1992 comments/opinions.  First, they refer to an in-service 
injury, but are not based on a review of the service medical 
records.  Second, they represent bare transcriptions of lay 
history unenhanced by additional comment by the transcriber.  
They therefore do not constitute competent medical evidence.

The Board assigns the least evidentiary weight to the October 
1997 and October 1999 opinions, one of which is unfavorable 
to the veteran, the other of which is favorable to the 
veteran.  Although one is offered by a physician, neither is 
supported by rationale.  

The Board assigns equal evidentiary weight to the March 1995 
and November 1997 opinions of the veteran's private physical 
therapist, J.A., and his private chiropractor.  These 
opinions, both favorable to the veteran, are offered by 
medical professionals who received less training in medicine 
than the opining physicians of record, based their opinions 
on treatment of the veteran, and supported those opinions 
with rationale.

The Board assigns the greatest evidentiary weight to Dr. 
Barkway's opinion (in April 1998 and May 1998 written 
statements), the most recent VA examiner's opinion (in August 
2000, December 2002, January 2004 and November 2004 
examination reports and written statements), and the VA 
attending physician's opinion (in a November 2004 written 
statement), two of which are favorable to the veteran, one of 
which is unfavorable to the veteran.  They are equally 
probative, offered by trained physicians, and supported by 
rationale or test results.  

Dr. Barkway's opinion is more thorough than the VA attending 
physician's opinion.  However, it provides the veteran a 
basis of entitlement to a lesser benefit than the VA 
attending physician's opinion.  Read in conjunction with the 
November 1997 opinion, which, above, the Board assigned less 
evidentiary weight, it indicates that the veteran's 
nonservice-connected cervical spine disability is aggravated 
by his service-connected lumbar spine disability.  The 
remaining two opinions of the VA examiner and VA attending 
physician conflict.  According to the VA attending physician, 
the veteran's cervical spine disability is actually caused by 
his service-connected lumbar spine disability.  According to 
the VA examiner, the veteran's cervical spine disability is 
not caused or aggravated by his service-connected lumbar 
spine disability.  The VA examiner's opinion is more 
comprehensive than that of the VA attending physician with 
regard to rationale.  However, when the VA attending 
physician's opinion is read in conjunction with Dr. Barkway's 
opinion as well as the November 1997 opinion of the private 
chiropractor, it becomes clear that, collectively, the 
favorable opinions of record equal the evidentiary value of 
that of the unfavorable opinion of the VA examiner.      

Relying primarily on the last three medical opinions noted 
above, but also considering the other medical opinions of 
record, the Board finds that there is an approximate balance 
of positive and negative evidence of record regarding the 
issue of whether the veteran's cervical spine disability is 
related to his service-connected thoracic-lumbar spine 
disability.  Based on that finding, and giving the benefit of 
the doubt to the veteran under 38 U.S.C.A. § 5107(b), the 
Board concludes that post-traumatic degenerative disease of 
the cervical spine is proximately due to or the result of a 
service-connected disability.  As the evidence supports the 
veteran's claim of entitlement to service connection for a 
cervical spine disability on a secondary basis, the claim 
must be granted.  

B.  Increased Evaluation - Back

In written statements submitted during the course of this 
appeal and during hearings, the veteran alleged that the 50 
percent evaluation assigned his back disability does not 
accurately reflect the severity of his back symptomatology.  
He contended that the medical evidence of record supported an 
evaluation of at least 70 percent for his back disability.  
He also contended that his back symptomatology was so severe 
it hindered his ability to work. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) ((holding that VA's review of a service-
connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability and that, if the service-connected disability 
involves a joint rated based on limitation of motion, 
adequate consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40, and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or 
maligned joints due to healed injury are entitled to at least 
the minimum compensable evaluation for the joint.  38 C.F.R. 
§ 4.59 (2004).

In this case, the RO has evaluated the veteran's status post 
compression fracture of T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine as 50 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5285-
5292 with 40 percent assigned for severe limitation of motion 
and 10 percent added for demonstrable deformity of vertebral 
body.  These DCs and other DCs pertinent to back ratings were 
amended while the veteran's appeal was pending.  

Prior to the amendment, Diagnostic Code 5295 governed ratings 
of lumbosacral strains and Diagnostic Code 5293 governed 
ratings of intervertebral disc syndrome.  Effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome, but continued to evaluate that disease under 
Diagnostic Code 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, Diagnostic Code 5237 now governs ratings of 
lumbosacral strains, Diagnostic Code 5239 governs ratings of 
spondylolisthesis or segmental instability, and Diagnostic 
Code 5243 governs ratings of intervertebral disc syndrome.  
See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
supplemental statement of the case issued in February 2004, 
the RO informed the veteran of the former and revised 
criteria for rating diseases and injuries of the spine, 
including intervertebral disc syndrome, and considered his 
claim for an increased evaluation pursuant to those criteria. 

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a maximum evaluation of 40 percent was assignable for 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Under Diagnostic Code 5292, a 
maximum evaluation of 40 percent was assignable for severe 
limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, a maximum evaluation of 60 
percent was assignable for pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 50 percent evaluation was 
assignable for unfavorable ankylosis of the lumbar spine.  A 
60 percent evaluation was assignable for complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
for residuals of a fractured vertebra without cord 
involvement; abnormal mobility requiring neck brace.  A 100 
percent evaluation was assignable for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type), or 
for residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces.  38 C.F.R. § 4.71a, 
DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated based 
on the total duration of incapacitating episodes over the 
past 12 months or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).  

According to the general rating formula, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 50 percent evaluation is to 
be assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51,443 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnosis 
code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

In this case, based on the above criteria and the evidence 
and reasoning noted below, the veteran's back disability does 
not more nearly approximate the criteria for an evaluation in 
excess of 50 percent under any of the previously noted DCs.   

During active service, the veteran expressed low back 
complaints and was profiled based on such complaints on 
multiple occasions.  Examiners noted pain, including on range 
of motion testing, and muscle spasm.  On separation 
examination conducted in January 1977, the veteran reported 
that he was in good health except, in pertinent part, that he 
had arthritis in the lower spine.  An examiner noted pain to 
palpation of the lumbosacral spine.    

Since discharge, the veteran has undergone VA examinations of 
his back and received VA and private medical care for back 
complaints.  During VA examinations conducted in May 1984 and 
November 1992 and visits with Drs. Barkway and Tuttle and a 
private physical therapist from 1985 to 1994, the following 
symptoms were attributed to the veteran's back disability: 
low back pain, including on range of motion testing, poor 
posture, a guarded gait, muscle spasms in the paraspinal 
muscles, limited range of motion, positive straight leg 
raising, and lumbar radiculopathy.  In a letter dated March 
1991, Dr. Swanson indicated that the veteran had not worked 
any type of steady job since 1977 because of persistent neck 
and back pain and had been on disability since 1989.  He 
noted that the veteran was receiving chiropractic care for 
his pain.  He suggested a comprehensive pain management 
program, but not surgical intervention.  In a letter dated 
March 1992, a private physical therapist noted that the 
veteran had not made progress as a result of his sessions.   

In April 1993, the veteran filed a claim for an increased 
evaluation for his service-connected back disability.  In 
response to that claim, the RO afforded the veteran another 
VA examination in November 1993.  On that date, the veteran 
reported that his back had worsened, causing burning, 
stiffness, and difficulty dressing.  He indicated that he was 
unemployed, but working in his home repairing televisions for 
10 to 15 minute intervals.  He noted that if he worked for 
longer periods, he developed muscle spasm and pain.  

An examiner noted forward flexion to 30 degrees with pain, 
backward extension to 20 degrees with pain, lateral flexion 
bilaterally to 15 degrees with pain, rotation bilaterally to 
30 degrees with pain, an inability to walk on his toes for 
more than three steps due to pain and imbalance, and pain, 
but no radiation, on straight leg raising maneuvers.        

Following this examination, the veteran continued to receive 
treatment for his back and underwent additional VA 
examinations.  In letters dated April 1993 and January 1994, 
Dr. Tuttle noted that the veteran's treatment for back pain 
included spinal adjustments aimed at reducing his lumbar 
subluxation.  Dr. Tuttle indicated that the veteran's lumbar 
spine flexed forward due to advanced degeneration, that he 
had difficulty doing even light lifting due to neck and back 
pain, and that his prognosis to return to full work capacity 
was poor given an inability to do repetitive lifting, bending 
and squatting secondary to headaches and back and neck pain.  

In letters dated February 1994 and May 1998, Dr. Barkway 
noted that the veteran was permanently and totally disabled 
from a neck and back injury sustained when he fell off a 
tractor during service.  She indicated that the veteran 
complained of, in part, back pain, had lumbar radiculopathy 
and degenerative disc disease of multiple levels, and was 
unable to engage in employment.  X-rays taken in April 1995 
confirmed, in part, disc changes in the lumbar spine.  In a 
letter dated October 1996, Dr. Barkway noted that the veteran 
had spasm in the thoracic spine region and indicated that the 
veteran's arthritis, multiple levels, and scoliosis had 
increased since the April 1995 x-rays.  

In an April 1995 Physical Therapy Initial Evaluation report, 
a private physical therapist noted severe derangement to the 
lower back.  He also noted problems with the veteran's 
cervical spine and indicated that the veteran had significant 
disability secondary to spinal injury and deformities.   

In October 1997, the veteran underwent VA orthopedic and 
neurological examinations, during which he reported a 
constant dull aching sensation in the low back, which did not 
radiate.  The orthopedic examiner noted a slight list to the 
right, no muscle spasm, guarding, wasting, atrophy, or 
trigger points, no deformity in the thoracic or lumbar 
paraspinal muscles, and a normal thoracic spine.  He also 
noted that the veteran was able to squat, including with 
heels up, and walk heel to toe with a slight slapping gait, 
and had a slow, but normal gait pattern, flexion of the 
lumbar spine to 120 degrees with a slight bend in the knees, 
right lateral bend to 40 degrees, left lateral bend to 38 
degrees, rotation bilaterally to 24 degrees and extension to 
20 degrees.  The orthopedic examiner indicated that there was 
no objective pathology in the lumbar region except for 
fullness in the right flank.  Based on these findings and x-
rays, he concluded that the veteran had mild degenerative 
disc disease in the upper portion of the lumbosacral region, 
which did not necessitate treatment.

The neurological examiner noted tenderness of the paraspinal 
muscles, an intact sensory examination, no atrophy or 
fasciculations, normal bulk, tone and strength, symmetric 
stretch reflexes of 2+, normal coordination, and a limited 
gait due to low back pain.  The examiner diagnosed 
musculoskeletal low back pain with no evidence of neurologic 
involvement.

In an August 1998 Physical Therapy Initial Evaluation report, 
a private physical therapist noted forward flexion of the 
lumbar spine to one and a half feet from the floor, back 
extension to 35 degrees, right side bending to three inches 
superior to the posterior knee fold, left side bending to two 
inches superior to the posterior knee fold, right rotation to 
70 degrees, left rotation to 50 degrees, mild swelling and 
inflammation along the right of T9 to L1 with apparent right 
rotation of the vertebrae at those corresponding levels, and 
a positive straight leg raising on the right at 40 degrees 
and the left at 60 degrees, with increasing complaints of 
discomfort to the low back.  The physical therapist diagnosed 
somatic dysfunction from T9 to L1.  He indicated that the 
veteran was very concerned with trying to increase his 
disability from the Army.

In July 2000, the veteran again underwent VA orthopedic and 
neurological examinations, during which he reported low back 
pain radiating to his neck and limited motion.  He also 
reported that these symptoms necessitated pain medication 
once or twice monthly.  The orthopedic examiner noted that 
the veteran walked with tilted shoulders and trunk, had poor 
posture, kyphosis of the thoracic spine with tilting on the 
right, no deformity, tenderness, or spasm of the lumbosacral 
spine, good muscle tone, and no complaints of pain on 
coughing.  The examiner also noted resisted extension to 0 
degrees and resisted forward flexion to 20 degrees, both with 
complaints of severe pain, and resisted right and left 
lateral flexion to 10 degrees and resisted rotation to 0 
degrees, both with complaints of pain.  Based on these 
findings, x-rays and magnetic resonance imaging, the examiner 
diagnosed degenerative changes and minor compression changes 
in the thoracic and lumbar spine.

The neurological examiner noted an intact sensory examination 
and slightly reduced pinprick in the regions of 
musculoskeletal discomfort across the back, but not laterally 
in the same dermatomes, which she interpreted as a 
manifestation of pain, rather than a neurology deficit.  The 
examiner also noted that the veteran performed heel-knee-
shin, but the activity exacerbated his pain.  She also noted 
straight leg raising with non-radiating pain at 70 degrees 
bilaterally, an unremarkable casual gait, normal bulk, tone 
and strength, symmetric stretch reflexes of 2 except for 1 at 
the triceps bilaterally, intact heel and toe walk, and an 
attempted tandem gait exacerbated by low back pain.  The 
examiner concluded that there were no motor deficits on 
examination.  She diagnosed, in part, musculoskeletal low 
back pain with no neurologic involvement.  

During an outpatient visit at a VA Medical Center in February 
2001, the veteran reported, in part, chronic back pain, which 
necessitated pain medication, requested a brace for his low 
back, and indicated that he was trying to increase his rating 
for his low back disability.  The physician noted forward 
flexion of the lumbar spine to 10 degrees, restricted 
rotation and lateral bending bilaterally, minimal soft tissue 
tenderness, a mildly positive seated straight leg raising on 
the right side with right buttock pain at 50 degrees, no 
neurologic deficit, and a stiff, but not antalgic, gait.  The 
physician indicated that the examination was consistent with 
significant somatic pathology.  He also indicated that the 
veteran might be developing a right lower extremity 
lumbosacral radiculopathy, was unemployable secondary to back 
and neck problems, and ordered the veteran a lumbosacral 
corset, but did not prescribe medication.  

During subsequent VA outpatient visits to 2003, the veteran 
reported that he was seeking better pain relief, wanted 
information to present to the disability board, had not used 
his corset, could not do his strengthening exercises at home 
due to back pain, and wanted a different type of brace.  
Physicians noted that the veteran was staying active despite 
the pain, had a slow gait that was slightly tilted to the 
left and limitation of motion, and had not progressed in 
physical therapy.  Testing conducted during that time period 
confirmed abnormalities of the lumbar spine.  Specifically, 
an electroneuromyography showed evidence of a chronic right 
L5 radiculopathy without ongoing denervation.  

In December 2002, during a VA spine examination, the veteran 
reported much pain in the lower back and a painful and numb 
right leg.  The examiner noted a normal heel-toe gait, poor 
posture with mild scoliosis and kyphosis, tilting of the 
trunk on the right side, good muscle tone, no spasm, 
extension to 0 degrees out of 30 degrees with complaints of 
pain, flexion to 10 degrees out of 30 degrees with complaints 
of severe pain, flexion to 15 degrees out of 80 degrees with 
complaints of severe pain, lateral flexion bilaterally to 10 
degrees out of 30 degrees with complaints of pain, and 
rotation to 5 degrees out of 30 degrees with complaints of 
pain.  The examiner noted no neurological deficiency, a 
strong grip strength, pain on palpation of a mild upper 
lumbar hump, no atrophy or pain on coughing, incoordination, 
and no weakness, fatigability, or history of a flare up.  The 
examiner diagnosed subjective manifestations of severe pain 
in the lower back with manifested limitation of motion, but 
no neurological deficiency.  The examiner concluded that the 
veteran's thoracic-lumbar spine disability, alone, did not 
hinder the veteran from obtaining and maintaining gainful 
employment.  The examiner restated this opinion in written 
statements dated January 2004 and November 2004.  He 
elaborated that this disability only minimally interfered 
with the veteran's ordinary activities.

The above evidence establishes that the veteran's service-
connected back disability manifests primarily as radiating 
pain, limitation of motion with pain, and an abnormal 
posture.  As previously noted, to warrant an evaluation in 
excess of 50 percent during any time period in this case, the 
evidence must show that the veteran has ankylosis, favorable 
or unfavorable, incapacitating episodes of intervertebral 
disc syndrome, or associated neurological findings with or 
without evidence of additional functional loss during flare 
ups.  The evidence does not do so in this case.  No medical 
professional has ever noted that the veteran's back 
disability causes ankylosis or flare-ups, during which the 
veteran experiences functional loss additional to loss shown 
during examinations.  In addition, prior to 1997, two medical 
professionals noted that the veteran had muscle spasm, but 
since then, all other medical professionals have indicated 
that there is no neurological involvement associated with the 
veteran's service-connected back disability.  Also, although 
medical professionals have diagnosed disc disease, the 
veteran has not reported, and none of these individuals has 
noted, incapacitating episodes of intervertebral disc 
syndrome.  In light of these facts, an evaluation in excess 
of 50 percent may not be assigned under the former or revised 
criteria for rating diseases and injuries of the spine, 
including intervertebral disc syndrome.  

There is also no indication that the schedular criteria are 
inadequate to evaluate the veteran's service-connected back 
disability.  Although multiple medical professionals have 
opined that the veteran's neck and back disabilities render 
the veteran unemployable, no medical professional has opined 
that the back disability, alone, causes marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  In fact, one VA examiner opined to the 
contrary, specifically noting that the disability only 
minimally interfered with daily activities.  The record also 
does not show that this disability necessitates frequent 
periods of hospitalization, or that it otherwise renders 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  Rather, according to the medical evidence of 
record, this disability has necessitated outpatient back 
treatment only.  The veteran has never undergone back 
surgery.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 50 percent for status post 
compression fracture of T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine have not been met.  The 
preponderance of the evidence is against the veteran's claim 
for this benefit.  This claim must therefore be denied.  

In reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2004).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

Service connection for post-traumatic degenerative disease of 
the cervical spine secondary to service-connected status post 
compression fracture of T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine is granted.

An evaluation in excess of 50 percent for status post 
compression fracture of T12-L1 vertebrae with degenerative 
arthritis of the lumbosacral spine is denied.


REMAND

The veteran also claims that his service-connected 
disabilities render him unemployable.  Additional action is 
necessary before the Board can decide this claim.  

First, a total disability evaluation may be assigned where 
the schedular evaluation is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2004).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2004). 

In this case, there is not sufficient information of record 
to determine whether the veteran's service-connected 
disabilities satisfy the percentage requirements noted above.  
When this case was transferred to the Board, the veteran was 
service connected for status post compression fracture of 
T12-L1 vertebrae with degenerative arthritis of the 
lumbosacral spine, and as noted above, that disability is 50 
percent disabling.  However, as a result of this decision, 
service connection is now also warranted for post-traumatic 
degenerative disease of the cervical spine secondary to 
status post compression fracture of T12-L1 vertebrae with 
degenerative arthritis of the lumbosacral spine.  

AMC has not yet had an opportunity to effectuate the Board's 
decision in this regard, to evaluate the severity of the 
veteran's cervical spine disability, and to decide whether 
this case should be submitted to the Director, Compensation 
and Pension Service, for extraschedular consideration.  AMC 
must do so on remand; otherwise, a finding regarding whether 
the veteran has one service-connected disability ratable at 
40 percent or more and sufficient additional disability to 
bring his combined rating to 70 percent or more cannot be 
made. 

Second, as previously indicated, the VCAA and its 
implementing regulations are applicable to the veteran's 
appeal.  The VCAA provides that VA must notify a claimant of 
the information needed to substantiate his claim and assist 
him in obtaining and fully developing all of the evidence 
relevant to that claim.  Under 38 U.S.C.A. § 5103A, VA's duty 
to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, an examination is necessary.  

The RO afforded the veteran VA examinations of his back in 
the past.  However, the claims file contains numerous, 
conflicting medical opinions regarding the veteran's 
employability, none of which both contemplates the effect of 
the veteran's cervical spine disability on his employability 
and discusses whether the veteran's service-connected 
disabilities hinder gainful employment.  It is thus necessary 
to afford the veteran another VA examination, during which an 
examiner can address these matters.  

This case is REMANDED for the following action:

1.  AMC should afford the veteran a VA 
examination of his service-connected 
disabilities.  AMC should notify the 
veteran that any failure to attend the 
scheduled examination might have an 
adverse effect on his claim.  AMC should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted a review of pertinent documents 
therein.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all objective clinical 
findings associated with the 
veteran's service-connected 
disabilities; 

b) offer an opinion regarding 
whether it is at least as likely as 
not that the veteran's service-
connected disabilities preclude him 
from securing and maintaining 
substantially gainful employment; 
and    

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  AMC should effectuate the Board's 
decision granting service connection for a 
cervical spine disability, rate that 
disability, and then readjudicate the 
veteran's TDIU claim based on all of the 
evidence of record and pursuant to all 
applicable statutory and regulatory 
provisions, including 38 C.F.R. § 3.321.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, AMC 
should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


